Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2021 has been entered.
Claims 2 and 3 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “said channel” (line 12) renders the claim indefinite.  It is unclear which “said channel” of “each said channel” (claim 1, line 12) is being referenced.  For examination purposes it is assumed that “said channel” refers to “each said channel”.
Claims 4-11 are rejected as depending from a rejected claim.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2010/0314088), and further in view of Nishimura (Full copy of NPL previously attached), and Usui et al. (US 2007/0056721).
Regarding claim 1, Yoo et al. (Figure 1) discloses a heat exchanger (1) for exchanging heat of fluids having different temperatures comprising:

Where an inlet of high temperature fluid (21) and an outlet of high temperature fluid (41) are disposed in order to pass a high temperature fluid through each the high temperature heat exchanging plate (Paragraph 36), and where an inlet of low temperature fluid (44) and an outlet of low temperature fluid (51) are disposed in order to pass a low temperature fluid through each the low temperature heat exchanging plate (Paragraph 30),
Characterized in that the high temperature heat exchanging plate comprising a high temperature channel (12a) and the low temperature heat exchanging plate comprising a low temperature channel (13a),
Where the channels have a length extending in a flow direction of the fluids (Figures 3 and 4: The channels have lengths extending from respective ends 61A/61D and 61B/61C) and a side wall (Figures 3 and 4: Sidewalls are defined between side surfaces 60A/60B) of each the channel has a wavy pattern (Figures 3-4).  However, Yoo et al. does not teach or disclose each channel as having a symmetric wavy pattern with a center line of each channel as a symmetric axis.
Nishimura teaches a heat exchanger, comprising: at least one channel (Figure 2), where the at least one channel has a symmetric wavy pattern (Section 1: Introduction Paragraph 3 and Figure 1) with a center line of said channel as a symmetric axis (Annotated Figure 2), and where it is acknowledged that a channel configured with a symmetric wavy pattern allows an increase of Reynolds number in the 
While Yoo et al. as modified by Nishimura discloses channels having a symmetric wavy pattern, Yoo et al. as modified by Nishimura does not explicitly teach or disclose each channel as having an average width (y) in a range of 100 to 3,000 µm and a curve length (x) and a curve radius (r) according to the following equation: X <= 2r, wherein x is defined as 1/2 wavelength of the channel wall and is in a range of 1,000 to 3,000 µm.
Usui teaches a heat exchanger, comprising: at least one channel (Defined by element 2), where the at least one channel has a wavy pattern (Figures 1-2), where the at least one channel has average width (Figures 1-2: H) in a range of 100 and 3,000 µm (Paragraphs 33 and 35: An exemplary average width of 3mm which equals 3,000 µm.  Note that the disclosed widths are non-limiting since Usui recognizes various exemplary widths and since Usui determines width based upon a comparison of H and L, where H/L is a ratio that falls between 0.17 and 0.2), a curve length (Figures 1-2: 1/2L), a curve radius (Figures 1-2: R) falling within a range (Paragraph 36: The curve radius falls between 1.7H and 2.0H), and a wavelength (Figures 1-2: L) falling within a range (Paragraph 36: Wavelength is determined based upon a comparison of H and L, where 
For exemplary purposes, and based upon the teachings of Usui (which is non-limiting for values of channel width and acknowledges relationships between channel width, curve length, curve radius, and wavelength), a channel having a width (H) of 1,000µm will also have a wavelength (L) between 5,000µm and 5,882µm, a curve radius (R) between 1,700µm and 2,000µm, and curve length (X) between 2,500µm and 2,941µm such that x <=r is satisfied.

    PNG
    media_image1.png
    309
    763
    media_image1.png
    Greyscale

Regarding claims 7 and 8, Yoo et al. discloses the heat exchanger as discussed above.  However, Yoo et al. does not explicitly teach or disclose the high temperature plate, the low temperature plate, and the heat exchanging plate as having a thickness in the range of 10 to 10,000µm and 100 to 2,000µm.
Usui teaches a heat exchanger, comprising: at least one channel (Defined by element 2), where the at least one channel has a wavy pattern (Figures 1-2), where the at least one channel is defined by a plate having a thickness in the range of 10 to 10,000µm and 100 to 2,000µm (Paragraph 17: A thickness of 0.05 to 0.3mm, which equals 50 to 300µm).  As a result, it would be obvious to one of ordinary skill in the art at the time the invention was filed to configure the high temperature plate, the low temperature plate, and the heat exchanging plate as disclosed by Yoo et al. with a thickness in the range of 10 to 10,000µm and 100 to 2,000µm as taught by Usui, as a matter of routine optimization since it has been held that "Where the general conditions of a claim are disclosed in the prior art, itis not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 {CCPA TOSS) (MPEP 2144.05 II A).
Regarding claim 9, Yoo et al. discloses the heat exchanger as discussed above, where the inlet of high temperature fluid (21) (Figure 1 of Yoo et al.) and the inlet of low temperature fluid (44) (Figure 1 of Yoo et al.) are disposed in the opposite side of the heat exchanger (Figure 1) in order to form counter-flow of fluids having different temperatures (Paragraph 36 and Figure 1).
Regarding claim 10, Yoo et al. discloses the heat exchanger as discussed above.  MPEP 2114 II clearly states that “Apparatus claims cover what a device is, not what a device does” and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural imitations of the claim.” Because Claim 10 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding “the fluids have a temperature difference at least 1ºC" limitation, the invention as taught by the combined teachings of Yoo, Nishimura, and Usui are deemed fully capable of performing such function. The combination of Yoo, Nishimura, and Usui comprises a fluid heat exchanger as applied to Claim 1 which is fully capable of being used with fluids having a temperature difference of at least 1ºC. Therefore, the claim limitations are met by the combination of the references put forth in this action.
Regarding claim 11, Yoo et al. discloses the heat exchanger as discussed above.  MPEP 2114 II clearly states that “Apparatus claims cover what a device is, not what a device does” and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the .

Claims 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2010/0314088), Nishimura (Full copy of NPL previously attached), and Usui et al. (US 2007/0056721), and Further in view of Lyon (US 2012/0152498).
Regarding claims 4 and 5, Yoo et al. discloses the heat exchanger as discussed above. However Yoo et al. does not teach or disclose the high temperature channel (15) and the low temperature channel {17} as having a depth in a range of 16 to 2,000 µm according to a plane defined by the top of each high temperature heat exchanging plate (14) and each low temperature heat exchanging plate.
Lyon teaches a microchannel heat exchanger (100) (Figure 3), comprising: at least one channel (103) (Figure 3) that have a depth (i.e. height) in a range of 100µm to 5 mm (Paragraph 73), according to a plane defined by the top of each heat exchanging plate (Lyon describes the height relative to the microchannel walls ard heat spreader plate 102. Therefore the height of the walls is essentially the top of each heat exchanging plate. The microchannel and plate of Figure 3 is interpreted as being 
It is interpreted that Lyon discloses that the microchannel wail depth (i.e. height) needs to be optimized to maximize desired heat transfer. As stated in paragraph 73, the channel depth affects heat transfer rate and as such the value/parameter is a result effect variable in that changing the value changes the function. A person of ordinary skill in the art, at the time of filing, would find it obvious ta modifying the high and low temperature heat exchanging plates of the Yoo et al. as modified by Nishimura, by setting the microchannel depth to be within the range of 500 to 1,500µm as taught by Lyon as a matter of routine optimization since it has been held that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPO 233, 235 (CCPA T955) (MPEP 2144.05 II A).
Regarding claim 6, Yoo et al. discloses the heat exchanger as discussed above, where the high temperature heat exchanging plate (17) (Figure 3) and the low temperature heat exchanging plate (13) (Figure 3) are arranged in a direction such that the high temperature channel and the low temperature channel are oriented in alternate configuration (Figure 2: Alternate configuration is interpreted as both high and low temperature plates are disposed such that their respective channels are both in contact with the flat plate between them).

Response to Arguments
Regarding the statements on page 6, lines 10-18:
Applicant’s statements regarding the 3/3/2021 rejection of record are noted
Regarding the statements on page 6, line 19 to page 7, line 2:
Applicant’s statements regarding the amended claims are noted.
Regarding the arguments on page 7, lines 3-12:
Applicant alleges that Usui does not teach or disclose the claimed invention in that Usui alone does not teach or disclose the claimed invention.  Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instance case, Yoo discloses each and every limitation of the claimed invention including: a heat exchanger comprising a high temperature heat exchanging plate comprising a high temperature channel (12a) and a low temperature heat exchanging plate comprising a low temperature channel (13a), except for each channel as having a symmetric wavy pattern with a center line of each channel as a symmetric axis.
Nishimura remedies Yoo in that Nishimura teaches a heat exchanger, comprising: at least one channel (Figure 2), where the at least one channel has a symmetric wavy pattern (Section 1: Introduction Paragraph 3 and Figure 1) with a center line of said channel as a symmetric axis (Annotated Figure 2).

Usui remedies Yoo as modified by Nishimura in that Usui teaches a heat exchanger, comprising: at least one channel (2), where the at least one channel has a wavy pattern (Figures 1-2), where Usui identifies channel width, curve length, curve radius, and wavelength as results effective variables that are configured to balance heat transfer performance while minimizing pressure losses (Paragraph 9 and Figure 8).  Note: It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding the arguments on page 7, line 13 to page 8, line 13:
Applicant alleges that Usui does not teach or disclose a channel having an average width (y) in a range of 100 to 3,000 µm and a curve length (x) and a curve radius (r) according to the following equation: X <= 2r, wherein x is defined as 1/2 wavelength of the channel wall and is in a range of 1,000 to 3,000 µm.  Specifically, applicant alleges that since Usui discloses an average width (H) of 3mm and, a curve length (1/2 L) of 8.25mm, and a constraint of H/L between 0.17 to 0.2, Usui cannot teach or disclose an average width in a range of 100 to 3,000 µm and a curve length in 
While Usui discloses a channel width of 3mm, this channel width is merely exemplary since Usui also discloses other possible channel widths (Paragraph 39: Example 4), and since Usui does not appear to expressly limit channel width to a particular range or a particular value as alleged.  Rather, Usui discloses channel width in terms of a relationship based upon a comparison of H and L as opposed to explicit values of H and L (Figure 8), where H/L is a ratio that falls between 0.17 and 0.2), a curve length (Figures 1-2: 1/2L), a curve radius (Figures 1-2: R) falling within a range (Paragraph 36: The curve radius falls between 1.7H and 2.0H), and a wavelength (Figures 1-2: L) falling within a range (Paragraph 36: Wavelength is determined based upon a comparison of H and L, where H/L is a ratio that falls between 0.17 and 0.2).
Consequently, and based upon the teachings of Usui (which is non-limiting for values of channel width and acknowledges relationships between channel width, curve length, curve radius, and wavelength), there is at least one value of channel width (e.g. H = 1,000µm) that confers a wavelength (L) between 5,000µm and 5,882µm, a curve radius (R) between 1,700µm and 2,000µm, and curve length (X) between 2,500µm and 2,941µm such that the channel width falls within the claimed range of channel width, the curve length falls within the claimed range of curve length, and x <=r is satisfied.
Regarding the arguments on page 8, line 14 to page 9, line 4:
Applicant alleges that Usui teaches an asymmetric wavy channel and therefore the teachings of Usui are not applicable to a symmetric wavy channel.  Applicant's arguments have been fully considered but they are not persuasive.

However as a whole, the art of record appears to suggest that the teachings of Usui are relevant.  Namely, Nishirnura discloses the concept of configuring a channel with a symmetric wavy pattern in a manner that allows for an increase of Reynolds number in the turbulent region without large increases to friction factor and thus pressure drag in order to increase heat transfer (Section 4.2).  While Usui allegedly discloses a channel with an asymmetric wavy pattern, Usui also discloses the concept of configuring a channel such that a Nusselt’s number (i.e. a function of Reynolds number) is balanced against a friction coefficient ratio in order to improve heat transfer (Paragraph 32, 35 and Figure 8).  Therefore, one having ordinary skill in the art would recognize the importance and differences in channel structure in order to increase Reynolds number without also significantly increasing a friction factor whether or not a channel is has a symmetric wavy pattern or an asymmetric wavy pattern.
Further, applicant’s claimed symmetric wavy channel does not appear to be especially specific with regard to channel structure or dimensions.  The claims merely recite each channel as having “a symmetric wavy pattern with a center line of each channel as a symmetric axis” (claim 1, lines 12-13) and each channel has “an average width…in the range of 100 to 3,000µm” (emphasis added) (claim 1, lines 14-15).  In this 
Regarding the arguments on page 9, lines 5-9:
Applicant alleges that there is no reason to combine Yoo and Nishimura with Usui to arrive at the claimed invention for the reasons as discussed above.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Regarding the arguments on page 9, lines 10-14:
Applicant alleges that claims 4-11 are allowable by virtue of dependency.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 4,075,091 discloses a heat exchanger.
US 2012/0138266 discloses heat exchanger channels.
US 2004/0050538 discloses heat exchanger channels.
US 2006/0289152 discloses heat exchanger channels.
US 2004/0184237 discloses various heat exchanger channel configurations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763